Citation Nr: 0904252	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-34 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a cardiovascular 
disease, to include hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from October 1959 to November 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision of the 
Hartford, Connecticut regional office (RO) of the Department 
of Veterans Affairs (VA).  

A videoconference hearing was held in November 2007 before 
the undersigned Veterans Law Judge, sitting in Washington, 
D.C.  A copy of the transcript is in the record.

This appeal was previously before the Board in January 2008, 
when it was remanded for further development.  The requested 
development has been completed, and the appeal has been 
returned to the Board for consideration. 


FINDINGS OF FACT

1.  The veteran's cardiovascular disorder is diagnosed as 
atrial septal defect, which medical opinion states is a 
congenital abnormality.  

2.  Medical opinion states that the veteran's congenital 
defect was not aggravated during active service.  

3.  The veteran does not have a current diagnosis of 
hypertension.  


CONCLUSION OF LAW

A cardiovascular disease, to include hypertension, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1151, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306(a), 3.307, 
3.309 (2008). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the veteran was provided with a VCAA letter in 
June 2005 prior to the initial adjudication.  This letter 
told the veteran what evidence was needed to substantiate the 
claim for service connection for his cardiovascular disease.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

Veteran status has been established in this case and is not 
at issue.  The veteran was provided with an additional VCAA 
letter in January 2008, which was after the initial 
adjudication of the claim.  In addition to repeating the 
information provided to the veteran in June 2005, the veteran 
was also provided with information pertaining to disability 
ratings and effective dates.  

As this portion of the notice came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the veteran's claim was readjudicated by the RO in 
November 2008, after proper VCAA notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  Therefore, the 
Board concludes that the duty to notify has been completed. 

The Board further concludes that the duty to assist the 
veteran has also been met.  The service treatment records 
have been obtained, as have all pertinent VA treatment 
records.  The veteran has been notified of what private 
records he should submit, but he has not submitted any 
private records or identified any records to be obtained by 
VA.  The veteran has offered testimony at a hearing before 
the undersigned Veterans Law Judge.  Finally, the veteran has 
been afforded a VA examination, and a pertinent opinion has 
been obtained.  


Service Connection

The veteran contends that he is entitled to service 
connection for a cardiovascular disease with hypertension.  
He notes that this disability has been diagnosed as 
congenital, but he further notes that it was not found at the 
time of his induction into active service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  However, service 
connection for a congenital disability may be awarded if the 
disability is aggravated by superimposed injury or disease 
during active service.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-
90).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.306(a).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If cardiovascular-renal disease, including hypertension, 
becomes manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of arthritis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's service treatment records include his August 
1959 entrance examination.  This examination found that the 
heart was normal.  

The remainder of the veteran's service treatment records are 
negative for symptoms or complaints pertaining to his heart 
until September 1963.  Records dated at this time indicate 
that a cardiac murmur had been discovered.  The veteran 
reported having been aware of the murmur for many years.  

Additional September 1963 records show that the veteran was 
admitted to a hospital for evaluation of a cardiac murmur 
that had been discovered on a routine release from active 
duty physical examination.  The veteran was totally 
asymptomatic and had been active in various sports in high 
school without any untoward effects.  A murmur was said to 
have been heard in infancy but was not considered to be 
significant.  The veteran also reported that the murmur had 
been heard on enlistment, but it was not noted on the 
examination report.  On examination, a murmur was heard at 
the mid clavicular line in the 5th intercostal space on the 
left.  A systolic ejection murmur was also heard.  
Subsequently, a right and left heart catheterization was 
performed.  Based on the findings of the catheterization, it 
was agreed that the veteran had an atrial septal defect that 
was hemodynamically significant.  The consensus opinion was 
that this should be repaired sometime in the future.  The 
diagnosis was congenital heart disease, which existed prior 
to entrance into service.  A November 1963 medical evaluation 
board agreed with these findings and decided that as the 
heart lesion existed prior to service and as the veteran did 
not meet the minimal physical standards for enlistment, it 
was recommended that the veteran be discharged.  

The post service medical records include VA treatment records 
dated from 2002 to 2007.  His cardiac catheterization for a 
heart murmur was noted by history.  There were no records of 
a diagnosis or treatment for hypertension.  

At the November 2007 hearing, the veteran testified that he 
never had any symptoms related to his heart disability until 
it was discovered as he was given a physical examination just 
prior to discharge from service.  He suggested that his 
murmur may have been the result of rheumatic fever during 
service, but noted that he was never diagnosed or treated for 
rheumatic fever.  The veteran stated that he had experienced 
high blood pressure at one time but that it had disappeared 
once he was placed on medication.  It was argued that the 
presumption of soundness should apply.  See Transcript.  

The veteran was afforded a VA examination of the heart in 
October 2008.  The claims folder was reviewed by the 
examiner.  The discovery of the septal defect in 1963 was 
noted.  A history of hypertension from 1964 to 1974 was said 
to have resolved.  There were no medical records for this 
period, but the veteran stated that he had been diagnosed and 
treated for hypertension in 1964 or 1965 and had been 
prescribed medication until approximately 1970 at which time 
his blood pressure readings became normal and the medication 
was ended.  The report contains a lengthy discussion of the 
veteran's medical records, as well as the actions of the RO.  
On examination, the veteran's blood pressure readings were 
130/60 and 132/62.  

After the review of the claims folder, the interview, and the 
examination of the veteran, the diagnosis was an atrial 
septal defect that was congenital in nature.  The condition 
existed prior to military service.  This was based on the 
documented cardiac catherization findings and was consistent 
with the physical examination findings.   The history of 
hypertension based on the veteran's self report was not 
currently active.  The heart pathology was not a variant of 
normal.  It was not likely that there was any worsening or 
superimposed disorder during service, based upon the fact 
that this condition was asymptomatic during active service 
and the fact that the veteran never had any cardiac or 
respiratory complaints documented during active service.  
Furthermore, it was not likely that the veteran's reported 
hypertension had its onset in service or was related to any 
event or episode in service.  

Based on the evidence cited above, the Board concludes that 
the veteran's cardiovascular defect existed prior to service, 
and was not aggravated due to service and that there was no 
superimposed pathology.  

Initially, the Board notes that even though the veteran's 
cardiovascular abnormality was not found on the service 
entrance examination, the presumption of soundness does not 
apply in this situation.  Usually, the veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  

However, the regulation regarding congenital diseases 
specifically notes that congenital or developmental defects 
are not diseases or injuries within the meaning of applicable 
legislation.  It would follow that the failure to note them 
on examination does not mean that they become eligible for 
service connection in the same manner as the diseases or 
injuries covered by the applicable legislation.  Furthermore, 
the regulation that addresses congenital disabilities states 
that there are some medical principles so universally 
recognized at to constitute fact (clear and unmistakable 
proof), and when in accordance with these principles 
existence of a disability prior to service is established, no 
additional or confirmatory evidence is necessary.  38 C.F.R. 
§ 3.303(c).  

In this case, the evidence clearly establishes that the 
veteran's cardiovascular abnormality is congenital and 
existed prior to service.  There are no qualified medical 
opinions to the contrary.  The Board notes the veteran's 
opinion that his disability may have been due to rheumatic 
fever, but the veteran is not a physician, and he is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, as there are no qualified medical 
opinions that state the veteran's cardiovascular disability 
is anything but congenital, the presumption of soundness is 
inapplicable, and service connection is precluded.  38 C.F.R. 
§ 3.303(c).  

A finding that the veteran's cardiovascular abnormality is 
congenital does not entirely preclude entitlement to service 
connection, as service connection for aggravation may still 
be established where there is superimposed pathology.  See 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  However, there is 
absolutely no evidence to suggest that the veteran's 
cardiovascular disability was aggravated during service.  The 
veteran did not have any complaints or treatment pertinent to 
this disability during service, and there are no medical 
records to show treatment for a cardiovascular defect until 
nearly 40 years after his discharge from service.  The 
October 2008 VA examiner opined that it was unlikely that 
there had been any worsening of the veteran's defect during 
service.  This was based on the complete lack of symptoms or 
complaints during service.  Therefore, the preponderance of 
the evidence is against a finding that the veteran's 
congenital cardiovascular abnormality was aggravated during 
service.  Again, there is no superimposed pathology.

Finally, the Board finds that entitlement to service 
connection for hypertension is also precluded, as there is 
absolutely no evidence that the veteran currently suffers 
from this disability.  The Board notes that the existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the medical records are completely 
negative for any current evidence of hypertension, and the 
veteran told the October 2008 examiner that he has not been 
treated for this disability since the 1970s.  As the veteran 
does not currently have hypertension, service connection for 
this disability is precluded.  


ORDER

Entitlement to service connection for a cardiovascular 
disease, to include hypertension, is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


